Citation Nr: 0113275	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from January 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which declined to reopen the veteran's 
application for service connection for a low back disorder. 

In December 2000, the veteran had a hearing before the 
undersigned Member of the Board sitting at the RO.  
Regrettably, the audiotape of the hearing was misplaced, and 
a transcript of the hearing was not made.  In March 2001 
correspondence, the Board asked the veteran whether he sought 
another Board hearing.  That correspondence informed the 
veteran that a failure to respond within 30 days would result 
in a presumption that he did not want another hearing.  The 
veteran did not respond, and the claim is now before the 
Board.


FINDINGS OF FACT

1.  An unappealed September 1984 rating decision denied 
service connection for a low back disorder.

2.  An unappealed April 1996 rating decision declined to 
reopen the veteran's application to reopen his claim for 
service connection for a low back disorder.

3.  The evidence associated with the claims folder since the 
April 1996 rating decision is cumulative of previously 
obtained evidence, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  An April 1996 rating decision that declined to reopen a 
previously denied claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.103, 3.303, 20.1103 (2000).

2.  The evidence received since the April 1996 rating 
decision is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  With respect to a 
chronic disability subject to presumptive service connection, 
such as arthritis, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2000); Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).  A claim may also be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

Service medical records reflect that the veteran was injured 
in a motor vehicle accident in November 1966 while on 
liberty.  He suffered a lacerated scalp, multiple skin 
abrasions, and a lumbosacral sprain.  An Emergency Room 
report from Tripler General Hospital noted a possible 
fracture of the L5 vertebra, and he was admitted to the 
hospital for just under two weeks.  He was discharged to 
light duty for an additional three weeks.  He returned for 
follow-up care in late December 1966.  He reported little or 
no back pain for the preceding two weeks, and denied using 
analgesics.  He also related that he could perform his usual 
work, and attended physical therapy.  He was discharged from 
follow-up care, and encouraged to continue exercises on his 
own initiative.  He was to return as needed.  A December 1967 
separation examination report noted a normal spine.

The RO received a claim for service connection for residuals 
of the in-service back injury in July 1984.  After reviewing 
service medical records and private treatment records dated 
in 1977 that showed back pain from lifting a water hose, the 
RO denied service connection for back strain in a September 
1984 rating decision.  The RO cited an absence of continuity 
of the in-service back strain as dispositive in its decision.  
That rating decision parenthetically granted service 
connection for residuals of a fracture of the right thumb, 
but at a noncompensable rate.  The RO informed the veteran of 
its decision and appellate rights in September 1984 
correspondence, but he did not appeal the decision.

In May 1994, the RO received an application to reopen the 
previously denied claim for service connection.  In June 1994 
correspondence, the RO informed the veteran that it had 
previously denied the claim, and that new and material 
evidence was required to successfully reopen his claim for 
service connection for a back disorder.  The next relevant 
information from the veteran was a September 1995 application 
to reopen; December 1995 correspondence from the RO again 
informed the veteran that he needed to submit new and 
material evidence to reopen the claim.

An April 1996 RO rating decision formally declined to reopen 
the claim, and the veteran was informed of this decision and 
appellate rights in correspondence that same month.  A 
photocopy of the underlying rating decision and notice of 
appellate rights were enclosed with that correspondence, 
which was returned undelivered.  After receiving the 
veteran's new address, the RO informed the veteran in January 
1997 that his claim was not reopened.  The RO enclosed a 
photocopy of the April 1996 correspondence, and informed the 
veteran that if he disagreed, he was to begin appellate 
review by submitting a notice of disagreement.

A notice of disagreement was received in February 1997, and 
the RO issued the veteran a statement of the case later in 
February 1997.  However, a substantive appeal was not 
received within one year of the January 1997 notice of the 
April 1996 rating decision, which is now final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).  
The VA's duty to assist has not been triggered in a finally 
adjudicated claim, such as this.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Moreover, VA is not on notice of any available 
records that might serve to reopen the veteran's claim that 
have not been secured.  Graves v. Brown, 9 Vet. App. 172 
(1996).  

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  Reviewing a final decision based 
on new and material evidence is a multiple step process.  See 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the 
Board must determine whether the evidence submitted since the 
prior decision is new and material, which will be discussed 
below.  If "the Board finds that no such evidence has been 
offered, that is where the analysis must end."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Then, if new and 
material evidence has been presented, the claim is reopened 
and must be considered based upon all the evidence of record.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A United States Court of Appeals for the Federal Circuit 
decision, citing 38 U.S.C.A. § 7104, held that the Board does 
not have jurisdiction over a claim which was previously 
adjudicated, and final, unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
That decision also held that before a final decision is 
reopened the Board must also find that new and material 
evidence has been submitted.  In this case, the underlying 
March 1998 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  However, a September 1999 statement of the case 
denied the claim on a de novo basis.  In a similar manner, a 
March 2000 Decision Review Officer's decision, contained in a 
supplemental statement of the case, likewise continued the 
denial on a de novo basis.  In this claim, the Board must 
also find that the veteran has submitted new and material 
evidence before a de novo review can be made.  For the 
following reasons and bases, the Board finds that the veteran 
has not submitted new and material evidence.

Evidence of record available during the course of the claim 
denied in April 1996 included service medical records, 
discussed above, and an April 1994 VA treatment record.  That 
record noted the veteran's in-service motor vehicle accident 
and current complaints of back pain, and raised the 
possibility of a relationship between the two.  An X-ray 
dated in April 1994 showed degenerative disc disease with 
spondylosis and osteoarthritis at the L4-5 and L5-S1 levels.  
An April 1996 letter from the RO notified the veteran that 
his claim was not reopened, and the veteran did not appeal.  
38 C.F.R. § 20.200 (2000).  

Medical evidence received during this current claim includes 
a February 1997 VA X-ray report that noted marked 
intervertebral disc space narrowing of the L5-S1, and a May 
1997 VA treatment record that noted the veteran's complaints 
of a 30-year history of low back pain.  The assessment was 
chronic low back pain.  Also received as new evidence is a 
multi-part VA examination report from examinations conducted 
in February and March 1998.  At the time of his February 1998 
general medical examination, the veteran related that he was 
involved in a motor vehicle accident in 1966, which caused a 
back injury, dislocated shoulders, and fractures of his right 
wrist and thumb.  He also related that while serving in 
Vietnam he was in a vehicle that ran over a mine that 
detonated, discharging him from the vehicle, resulting in 
another fracture of the right wrist.  The veteran stated that 
since the 1966 accident he has had intermittent numbness to 
the top of his thighs and bottom of his feet.  The examiner 
who performed the general medical portion of the VA 
examination diagnosed the veteran with fibromyalgia.

The veteran gave a similar history to the examiner who 
conducted the orthopedic portion of the examination.  He 
related two separate in-service incidents, including a 
shoulder reduction, and that he required the use of a short-
arm cast for three months.  Objectively, the examiner noted a 
mild involuntary spasm in the lumbar paravertebral muscles.  
X-rays showed moderately severe osteoarthritis of the lumbar 
spine, as well as degenerative disc disease.  On VA 
peripheral nerve examination in March 1998, the examiner did 
not have the claims file available for review.  The pertinent 
impression following examination was chronic lumbar skeletal 
muscle pain with chronic degenerative disk disease.  The 
examiner noted that the veteran during service gave a history 
of injuries suggestive of strain injuries and since then he 
had chronic pain in those areas.  

In July 1999, the veteran received another VA orthopedic 
examination.  The examiner noted that the veteran's medical 
records were reviewed.  Objective findings were consistent 
with earlier findings, and need not be repeated.  The 
examiner was specifically asked to determine whether the 
documented in-service injury resulted in a current low back 
disorder.  The examiner discounted any possible relationship.  
Initially, the examiner stated that generally lumbar strain, 
as diagnosed in service, resolves within 60 to 90 days.  
Further, the examiner noted that the veteran's separation 
examination report did not reflect any low back 
abnormalities.  The examiner concluded that in the absence of 
any medical evidence of other low back problems from the time 
of the in-service injury to the more recent diagnoses, no 
relationship could be reasonably found.  

In February 2000, the veteran was afforded a hearing before 
an RO Decision Review Officer.  The veteran testified that 
his previous employer, a construction company, was 
accommodating with his back disability.  He stated that 
shortly after his separation from active service he sought 
private treatment for his back, but that resulting records 
were unobtainable.  He also related that his back had hurt 
ever since his in-service accident, and that it was his 
belief that current problems were from the in-service 
accident.

Following a review of the above evidence, the Board finds 
that the veteran has not submitted new and material evidence 
to reopen his previously denied claim.  The evidence received 
since the April 1996 rating decision is essentially 
cumulative of what was established previously.  The 
occurrence of an in-service motor vehicle accident, resulting 
in lumbosacral strain, was never an issue in dispute.  
Likewise, the presence of current degenerative changes in the 
lumbar spine was never in dispute at the time of the April 
1996 rating decision, or previously.  

The evidence that is missing currently, as in April 1996 and 
during previous claims, is medical evidence establishing a 
relationship between the veteran's in-service lumbar strain 
and current diagnoses of osteoarthritis and disc disease and 
the veteran's service.  Only the veteran has asserted such a 
relationship, but as a layperson, he is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Ultimately, the evidence obtained during the 
course of this appeal is cumulative, as it merely reiterates 
previously established points.  In this regard, this 
additional evidence is neither new nor material, and the 
claim has not been reopened.

The Board notes that VA examiners have noted the veteran's 
history of back pain since service, such as in May 1997 and 
on VA examination in 1998.  However, the examiners did link a 
low back disability to service in their assessments.  
Consequently, these reports do not constitute new and 
material evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

The VA examiners in 1998 did not have reference to the 
veteran's medical records, and the veteran was afforded an 
additional examination in 1999, during which the examiner 
noted that medical records were available for review.  
Additionally, this examiner was then cognizant of the 
veteran's reported history as well as the prior medical 
examiners' questions regarding the possibility of a current 
disorder being related to service injury.  Significantly, the 
1999 VA examiner concluded that there was no such 
relationship.  This medical opinion is not new and material 
evidence. Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(unfavorable evidence does not "trigger a reopening").  

Because new and material evidence has not been submitted, the 
veteran's claim is not reopened.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder, this claim is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

